Filed 12/18/20 P. v. Ridge CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                             F077952
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. MCR056744C)
                    v.

    JAMES DEMAUNTE RIDGE,                                                                 OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Madera County. Ernest J.
LiCalsi, Judge.
         Robert H. Derham, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and
William K. Kim, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
         Appellant James Demaunte Ridge appeals following his conviction of first degree
murder (Pen. Code, § 187)1 with the special-circumstance findings that the murder was


1        Undesignated statutory references are to the Penal Code.
committed during an attempted robbery and committed during an attempted burglary
(§ 190.2, subd. (a)(17)), and that he personally used and discharged a firearm causing
death (§§ 12022.5, subd. (a), 12022.53, subd. (b)). Appellant contends the trial court
prejudicially admitted the full scope of plea agreements underlying the testimony of two
coconspirators. He also contends his life sentence without the possibility of parole
constitutes a cruel and unusual punishment. For the reasons set forth below, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       James Pany and LaTisha Logan were asleep together in Pany’s house around
2:00 a.m. on June 26, 2017, when there was a knock on the door. Logan told Pany she
would answer the door and proceeded downstairs to do so. A short time later, Pany heard
a loud pop. He ran downstairs and found Logan dead on the floor in a pool of blood.
Pany ran outside but saw no one.
       Police responded to the scene. Their investigation showed Logan had been shot
once, with the bullet traveling through her forearm and into her head. A single shell
casing and a note that read, “Hide in neighbor’s yard,” were found at the scene. During
the investigation, police spoke with Logan’s son, Elisha Jones, and learned Jorge Murillo
had left him a message about the shooting. Jones eventually worked with the police to
make pretext calls to Murillo.
       These pretext calls confirmed that Murillo, Kahlid Ramsey, and appellant were
present at the scene and involved in Logan’s murder. Ultimately Murillo and Ramsey
entered into plea agreements and testified at trial. Based on their testimony and
additional police work, a general picture developed of the events that night.
       This evidence showed that Murillo, Ramsey, and appellant went to Pany’s house
to rob him. Murillo testified that he had been upset with Pany because Pany had recently
been touching women in inappropriate ways and that he and Jones discussed a plan to
beat and rob Pany. That plan involved Murillo getting a couple of people and a weapon



                                            2.
and robbing Pany to teach him a lesson. Murillo eventually called appellant, who agreed
to take part in the robbery and who then contacted Ramsey to assist.
       A surveillance video showed appellant and Ramsey meeting up around 1:00 a.m.
Ramsey hid a gun in the engine compartment of the truck they were using. A later
surveillance video showed Murillo, Ramsey, and appellant returning to the same location
Ramsey and appellant initially met at around 2:15 a.m., this time driving a Chevy Impala.
Ramsey retrieved a gun from where he had hidden it in the engine compartment of the
Impala.
       Murillo testified that he, Ramsey, appellant, and Jones met up, with appellant and
Ramsey arriving in a truck, and discussed the plan one further time. Ramsey transferred
the gun from the truck to Murillo’s Chevy Impala, and Murillo, Ramsey, and appellant
drove to Pany’s house. Ramsey retrieved the gun and gave it to appellant. The three
walked to Pany’s door and Murillo knocked. Appellant moved in front of the door and
raised the gun. A short time later, the door opened. Murillo heard Logan yell and
appellant immediately shot her. The three then fled. Murillo testified he did not recall
telling detectives that appellant claimed to see a gun when the door opened.
       Ramsey confirmed that he provided the gun used in the shooting, claiming
appellant had contacted him using Facebook and asked him for the weapon. Ramsey
corroborated details of the initial meeting between him, Murillo, appellant, and Jones.
However, he claimed to have stayed in the car during the robbery, serving as a lookout.
Ramsey stated he saw appellant with the gun as he headed away from the car, that he
heard screaming and a gunshot before seeing appellant and Murillo run back to the car.
At some point, Ramsey heard appellant say he thought Logan had a gun. Ramsey
ultimately testified that appellant had shot Logan on accident.
       Evidence Regarding Plea Deals
       Both Murillo and Ramsey testified they had entered into a plea agreement with the
People. The People moved their plea agreements into evidence without objection.

                                            3.
       Murillo testified he agreed to plead guilty to a charge of first degree murder with a
potential sentence of 25 years to life. However, if he testified truthfully at appellant’s
trial, he would receive a specific sentence of 18 years. In explaining this agreement, the
People asked Murillo who would determine if his testimony was truthful. When Murillo
indicated he would be the one to decide if he testified truthfully, the People asked, “Is it
your understanding that at the conclusion of your testimony, the judge is going to
evaluate how you have testified, and, if the judge finds that you testified truthfully, then
you get the deal?” Murillo responded, “Yes.”
       Appellant immediately objected on relevance grounds. The court overruled the
objection, but admonished the jury as follows: “And, ladies and gentlemen, I just want to
reiterate once again that this agreement and my determination has nothing to do with your
determination as to the credibility of this witness. You are going to decide that based
upon the testimony and your common sense and the instructions that I give to you on
evaluating the credibility of a witness. And don’t take anything I say or do as an
indication of what I think about that.”
       After Murillo’s testimony, appellant cross-examined Murillo on parts of the
agreement, including the fact that Murillo would lose the deal if he testified appellant did
not have anything to do with the shooting.
       Ramsey also testified about his plea agreement and had no objection when the
People moved the agreement into evidence. The People again elicited that Ramsey was
facing a 25-year-to-life sentence and that he would receive an 18-year sentence if the
judge determined he testified truthfully. The judge also immediately admonished the
jury, even though there was no objection, stating, “Ladies and gentlemen, I want to
remind you, once again, my determination has nothing to do with your determination as
to the credibility of any witness.”




                                              4.
       Verdict and Sentencing
       Following the trial, the jury entered deliberations. After two days of deliberating,
the jury reached a verdict on the main counts, but could not agree on two of the special
circumstance allegations. The jury found appellant guilty of first degree murder and
found true the special circumstance allegations that the murder was committed during a
burglary, that the murder was committed during a robbery, and that appellant personally
used a firearm. The court declared a mistrial on the two remaining special circumstance
allegations, specifically that appellant intentionally discharged a firearm and intentionally
discharged a firearm causing Logan’s death.
       At sentencing, the court acknowledged it had the discretion to strike the special
circumstance allegations under sections 12022.53 and 12022.5 but determined it would
not be proper to do so. The court concluded, based on appellant’s jail telephone
conversations, that appellant lacked remorse and was, in fact, the shooter. The court
ultimately sentenced appellant to life without the possibility of parole and enhanced that
sentence with an additional 10-year term under section 12022.53, subdivision (b). A
second 10-year term was imposed under section 12022.5, subdivision (a) and stayed.
       This appeal timely followed.
                                      DISCUSSION

       Appellant raises two allegations of error. First, appellant claims the trial court
invaded the jury’s responsibility to independently determine the credibility of all
witnesses by permitting them to hear certain details of the plea agreements Murillo and
Ramsey received. Appellant contends the trial court’s failure to sanitize the testimony
was prejudicial error. Second, appellant contends his sentence of life without the
possibility of parole constitutes a cruel and unusual punishment. He contends his youth,
prior record, and the fact that the shooting was not found intentional by the jury supports
his position.



                                             5.
Any Error in Detailing the Plea Agreement Was Harmless
       Appellant contends that the trial court wrongly permitted the jury to hear portions
of the plea agreement in this case which, in turn, led the jury to potentially conclude the
judge had determined Murillo and Ramsey had testified truthfully. Relying on People v.
Fauber (1992) 2 Cal.4th 792, 823 (Fauber), appellant argues that a court is obligated to
“exclude the parts of the agreement that are irrelevant to the jury’s credibility
determination, or are potentially misleading.” Appellant contends the error was not
harmless because the accomplice testimony offered was the only evidence suggesting
appellant was the shooter, noting that the physical evidence pointed to Ramsey as the
shooter, and that Murillo was the only person with a known motive. We disagree with
appellant. Fauber confirms no prejudicial error arose.
       Fauber
       In Fauber, the defendant appealed following his conviction for robbery, burglary,
and first degree murder. (Fauber, supra, 2 Cal.4th at p. 811.) One of the arguments he
raised related to the introduction of the plea agreement an accomplice witness named
Buckley testified under. (Id. at p. 820.) Fauber argued introduction of certain aspects of
the agreement violated various constitutional protections. (Ibid.) As our Supreme Court
explained, “Defendant’s objection [was] not to admission of the agreement per se, but to
the failure to excise certain portions that he views as ‘vouching’ for Buckley’s credibility
and as placing on the trial court rather than the jury the responsibility to determine
whether Buckley was telling the truth.” (Id. at p. 822.)
       In Fauber, two issues with the plea agreement were discussed. In the first, the
defendant complained about a provision of the agreement that referenced the district
attorney’s preliminary determination of Buckley’s credibility as a condition for the plea.
(Fauber, supra, 2 Cal.4th at p. 822.) In the second, the defendant argued “the plea
agreement made the trial court a monitor of Buckley’s truthfulness, and thereby placed its
prestige behind Buckley’s testimony, by providing that ‘[i]n the event of a dispute, the

                                              6.
truthfulness of Mr. Buckley's testimony will be determined by the trial judges who
preside over these hearings.’ ” (Ibid.)
       Our Supreme Court considered both aspects individually. With respect to the
prosecutor’s preliminary determination of truthfulness, the court outlined the general rule
against such bolstering before explaining the reference “had little or no relevancy to
Buckley’s veracity at trial, other than to suggest that the prosecutor found him credible.
Thus, the reference should have been excised on a timely objection on the ground of
irrelevancy.” (Fauber, supra, 2 Cal.4th at p. 822.) Considering the judge’s role, the
court was less certain of error. After affirming that prior case law required full disclosure
of plea agreements, it wrote: “Portions of an agreement irrelevant to the credibility
determination or potentially misleading to the jury should, on timely and specific request,
be excluded. Here, it was crucial that the jury learn what would happen to … Buckley in
the event he failed to testify truthfully in defendant’s trial. But the precise mechanism
whereby his truthfulness would be determined was not a matter for its concern. The
provision detailing the judge’s determination of Buckley’s credibility in the event of any
dispute arguably carried some slight potential for jury confusion, in that it did not
explicitly state what is implicit within it: that the need for such a determination would
arise, if at all, in connection with Buckley’s sentencing, not in the process of trying
defendant’s guilt or innocence. For these reasons, had defendant objected to its
admission, the trial court would have acted correctly in excluding it on a relevancy
objection.” (Id. at p. 823.)
       Despite noting the potential for error in both scenarios, our Supreme Court found
any error was harmless. Looking first at the prosecutor’s preliminary determination, the
court cited to the People v. Watson (1956) 46 Cal.2d 818, 836 (Watson) standard of
review for harmless error. (Fauber, supra, 2 Cal.4th at p. 822.) This test asks whether
“it is reasonably probable that a result more favorable to the appealing party would have
been reached in the absence of the error.” (Watson, at p. 836.) The court found this

                                              7.
standard could not be met for three reasons: first, the prosecutor argued Buckley was
credible based on the evidence adduced at trial and not because of the agreement; second,
common sense suggested the jury would have expected a prosecutor to conclude their
witnesses were credible; and third, the provision cut both ways, suggesting the prosecutor
believed Buckley but also that Buckley was seeking to appease the prosecutor. (Fauber,
at p. 822.)
       With respect to the judge’s role aspect, the court found “no possibility that
defendant was prejudiced by its admission.” (Fauber, supra, 2 Cal.4th at p. 823.) Again,
the court identified three reasons. First, akin to its previous commonsense position, the
court explained that the “jury could not reasonably have understood Buckley’s plea
agreement to relieve it of the duty to decide, in the course of reaching its verdict, whether
Buckley’s testimony was truthful.” (Ibid.) Second, the court found no evidence the
prosecutor’s argument could have misled the jury on this point. The court noted, “The
prosecutor argued that Buckley had nothing to gain by lying because the trial court would
make a determination of his credibility in the event of a dispute. The context of the
remarks made it clear that determination would occur if the prosecutor sought to
repudiate its agreement with Buckley after trial in defendant’s case.” (Ibid.) Third, our
Supreme Court noted that the trial court had specifically instructed the jury that it was the
sole judge of witness credibility and highlighted that the jury is presumed to understand
and follow the trial court’s instructions. (Ibid.)
       Any Error is Harmless
       As detailed in Fauber, trial courts should consider sanitizing plea agreements that
imply or leave open the possibility the trial court will weigh a witnesses testimony for
truthfulness during trial as opposed to at the time of the witness’s sentencing because
such agreements may generate confusion. However, the failure to do so does not
necessarily constitute prejudicial error. Indeed, given the Supreme Court’s commonsense
positions, the default expectation is that the failure to sanitize a plea agreement is not

                                              8.
prejudicial. Rather, additional facts such as improper argument, flawed instructions, or
some aspect of the proceedings that could reasonably sway the jury from its obligation to
independently determine the credibility of witnesses are required to demonstrate error.
       In this case, there is no dispute that the court properly instructed the jury on its
role in determining the credibility of witnesses. Further, the record shows the trial court
conscientiously admonished the jury each time the terms of the plea agreements were
discussed with the witnesses, reminding the jury of their obligation to determine what
evidence to believe was not affected by the agreements. And the closing arguments
contained no argument that the court had made any credibility determinations at that
point, although they did not clarify the potential confusion raised by the plea agreements
and did not contain a similar argument to Fauber that made clear any future dispute
would be decided by the judge. Taking the record as a whole, we conclude that even if
admitting the unsanitized plea agreement terms is considered erroneous, similar to
Fauber, the jury could not have reasonably construed those terms to relieve them of their
obligation to independently determine the credibility of the witnesses and, thus, there is
no possibility appellant was prejudiced by their admission.
Appellant’s Sentence is Not Cruel and Unusual
       Appellant next argues that a life sentence without the possibility of parole is a
cruel and unusual punishment in this case. Specifically, appellant contends that the jury’s
inability to find that he intentionally used a firearm demonstrates that the shooting was
unintentional. Relying on his youth, at 22 years of age, and lack of a significant prior
criminal history, appellant contends that life without the possibility of parole is cruel and
unusual in these circumstances. Appellant concedes that this argument was not raised
before the trial court but contends this court may take up the claim on appeal regardless,
and, if this court deems the argument waived, argues the waiver constitutes ineffective
assistance of counsel.



                                              9.
       We need not resolve whether this claim should be considered waived. Even if it
were, we would find no error under an ineffective assistance of counsel claim because the
facts of this case do not demonstrate a life sentence without the possibility of parole is a
cruel and unusual punishment.
       Standard of Review and Applicable Law
       “ ‘ “Whether a punishment is cruel or unusual is a question of law for the appellate
court, but the underlying disputed facts must be viewed in the light most favorable to the
judgment. [Citations.]” [Citation.] Cruel and unusual punishment is prohibited by the
Eighth Amendment to the United States Constitution and article I, section 17 of the
California Constitution. Punishment is cruel and unusual if it is so disproportionate to the
crime committed that it shocks the conscience and offends fundamental notions of human
dignity. [Citation.]’ [Citation.]
       “ ‘ “To determine whether a sentence is cruel or unusual under the California
Constitution as applied to a particular defendant, a reviewing court must examine the
circumstances of the offense, including motive, the extent of the defendant’s involvement
in the crime, the manner in which the crime was committed, and the consequences of the
defendant’s acts. The court must also consider the personal characteristics of the
defendant, including his or her age, prior criminality, and mental capabilities. [Citation.]
If the penalty imposed is ‘grossly disproportionate to the defendant’s individual
culpability’ [citation], so that the punishment ‘ “ ‘shocks the conscience and offends
fundamental notions of human dignity’ ” ’ [citation], the court must invalidate the
sentence as unconstitutional.” ’ ” (People v. Abundio (2013) 221 Cal.App.4th 1211,
1217–1218.)
       Analysis
       We note at the outset that while the individualized nature of the analysis means
there are no cases exactly matching appellant’s factual situation, other cases in similar
contexts have found a life sentence without the possibility of parole was not a cruel and

                                             10.
unusual punishment for a young adult involved in an unintentional killing. One example
is People v. Young (1992) 11 Cal.App.4th 1299 (Young). In Young, the defendant
participated in a planned robbery at gunpoint. Later, during a high-speed chase while
attempting to escape from the robbery, he drove recklessly and killed a bystander which
resulted in a first degree felony murder conviction. (Id. at p. 1309.) The court noted that
the killing was unintentional, that the defendant was only 19 years old at the time, and
that he had a minimal prior criminal record for a drug crime,2 but still rejected the
defendant’s claim a life sentence was cruel and unusual punishment. (Young, at
pp. 1310–1311.)
       Turning to the facts of this case, appellant was a 22-year-old with his only prior
criminal history consisting of a misdemeanor drug offense for which he received a
deferred entry of judgment. However, his crime was far from unsophisticated. Appellant
conspired with two other individuals to rob a specific target. The three obtained a
firearm, which appellant took possession of, and traveled together to the target’s home.
They discussed the plan in advance and attempted to carry it out, intending for the
firearm to be used in the crime. While appellant’s intent in firing the fatal shot was
contested, the evidence showed he prepared to use the gun prior to the door being opened
and whether through fear, surprise, or intentional conduct fired a single shot from close
range into the head of his victim. Finally, by the time of sentencing, the trial court
concluded appellant had no remorse for his actions.
       While appellant was young at the time of the crime, he was an adult, a relevant
line our society has rightly drawn in differentiating culpability. (See People v. Abundio,
supra, 221 Cal.App.4th at p. 1221 [“ ‘Making an exception for a defendant who
committed a crime just five months past his 18th birthday opens the door for the next


2       The court also noted the defendant had additional arrests that did not lead to convictions
or sustained juvenile petitions. (Young, supra, 11 Cal.App.4th at p. 1310.)


                                                11.
defendant who is only six months into adulthood. Such arguments would have no logical
end, and so a line must be drawn at some point. We respect the line our society has
drawn and which the United States Supreme Court has relied on for sentencing
purposes’ ”].) While appellant contends our shifting sense of morality lessens culpability
for youthful adults, we see nothing in the case law or appellant’s arguments that would
convince us that a life sentence for taking the life of another during an armed robbery
shocks the conscience when the perpetrator is 22 years old at the time of the offense.
Indeed, the youth offender parole statute excludes those over the age of 18 years from its
procedures when the underlying sentence is life without the possibility of parole.
(§ 3051, subd. (b)(4).) Finally, the record does not show that appellant’s mental state was
below that expected of a 22-year-old offender. (See Abundio, at p. 1220 [noting lack of
evidence that the defendant was by moral standards a minor].)
       Considered in total, the record does not demonstrate appellant’s sentence is
grossly disproportionate to the nature of the offense or to appellant’s culpability. We
thus reject his claim it constitutes a cruel and unusual punishment.
                                     DISPOSITION
       The judgment is affirmed.



                                                                                 HILL, P.J.
WE CONCUR:



SMITH, J.



DESANTOS, J.




                                            12.